 


 HCON 435 ENR: Authorizing the use of Emancipation Hall on December 2, 2008, for ceremonies and activities held in connection with the opening of the Capitol Visitor Center to the public.
U.S. House of Representatives
2008-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 435 
 
 
November 20, 2008 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall on December 2, 2008, for ceremonies and activities held in connection with the opening of the Capitol Visitor Center to the public. 
 
 
That Emancipation Hall may be used on December 2, 2008, for ceremonies and activities held in connection with the opening of the Capitol Visitor Center to the public. Physical preparations for such ceremonies and activities shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.  Clerk of the House of Representatives.Secretary of the Senate. 